943 F.2d 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re GRAND JURY INVESTIGATION OF Robert MORALES, Sr.UNITED STATES of America, Plaintiff-Appellant,v.Robert MORALES, Sr., Defendant-Appellee.
No. 91-50134.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 16, 1991.Decided Sept. 6, 1991.

Before WALLACE, Chief Judge, and GOODWIN and KOZINSKI, Circuit Judges.

ORDER

1
The issue before us is whether the district court should be reversed for quashing a subpoena of the grand jury directing Morales to provide handwriting exemplars using a backward slant.   The government advised us that the grand jury which issued this subpoena has been discharged.   The subpoena thus cannot now be enforced even if we reversed the district court.   We are unpersuaded that review will necessarily be evaded.


2
The government stated that it will request the district court or a new grand jury to request a similar exemplar.   If so, any appeal will be assigned to this panel.   No additional briefs need be filed nor will argument be necessary.   If we need more than the record, counsel will be advised.


3
This appeal is moot, and it is dismissed.   We remand to the district court to vacate its order.   See In re Universal Farming Industries, 873 F.2d 1332, 1334 (9th Cir.1989).


4
APPEAL DISMISSED.